Case 1:20-cv-00236-LPS Document 34 Filed 04/27/21 Page 1 of 2 PagelD #: 119

Case 1:20-cv-00236-LPS Document 32-1 Filed 04/21/21 Page 1 of 2 PagelD #: 107

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

Vetrica Navigation Co., §
§
Plaintiff, §
§ CIVIL ACTION NO: 20-236-LPS
VS. §
§ IN ADMIRALTY, Rule 9(h)
Shebah Exploration & Production Company Ltd. §
§
Saivic Petroleum Resources Ltd., et al., §
§
Defendants and Garnishees. §
FINAL JUDGMENT AGAINST

GARNISHEE GODADDY.COM, LLC

This matter is before the Court on the Process of Maritime Attachment and Garnishment
(“Writ”) issued to Garnishee GoDaddy.com, LLC and served on Corporation Service Company,
Registered Agent for GoDaddy.com, on GoDaddy.com’s Answer [ECF 14], and Plaintiff Vetrica
Navigation Co.’s Motion for Judgment on Confession (Answer) of Garnishee GoDaddy.com,
LLC.

Garnishee GoDaddy.com, LLC has confessed that it is the domain registrar for the
domain name salvicpetroleum.com, and that the customer account with this registration holds a
total of twenty (20) domain name registrations.

Accordingly, upon consideration, it is hereby ORDERED and this Court ENTERS
JUDGMENT as follows:

Within ten (10) days of this Order and Judgment, Garnishee GoDaddy.com, LLC, will

transfer to Vetrica Navigation Co. ownership of domain name salvicpetroleum.com and twenty

 

 
Case 1:20-cv-00236-LPS Document 34 Filed 04/27/21 Page 2 of 2 PagelD #: 120

Case 1:20-cv-00236-LPS Document 32-1 Filed 04/21/21 Page 2 of 2 PagelD #: 108

(20) domain name registrations, and all data and information held on behalf of defendant Salvic

Petroleum Resources Ltd.

DONE AND ORDERED my day of A ‘ n\ , 2021.

Sp
LA

LEONARD BP. STARK
CHIEF UNITED STATES DISTRICT JUDGE

 

 

 
